                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

RAMIRO AVAN-RAMIREZ,                        :   CIVIL NO. 1:18-CV-2089
                                            :
             Petitioner                     :   (Chief Judge Conner)
                                            :
      v.                                    :
                                            :
CLAIR DOLL, WARDEN,                         :
                                            :
             Respondent                     :

                                        ORDER

      AND NOW, this 4th day of March, 2019, upon consideration of the petition for

writ of habeas corpus pursuant to 28 U.S.C. § 2241 (Doc. 1), wherein petitioner,

Ramiro Avan-Ramirez, challenges the constitutionality of his prolonged detention

by the United States Immigration and Customs Enforcement (“ICE”), and upon

further consideration of respondent’s suggestion of mootness indicating that

petitioner was granted voluntary departure and departed the United States on

February 7, 2019, (see Doc. 8), and is no longer in ICE custody, which renders the

petition moot, see Khodara Envtl., Inc. ex rel. Eagle Envtl., L.P. v. Beckman, 237

F.3d 186, 192-93 (3d Cir. 2001) (“Article III of the Constitution grants the federal

courts the power to adjudicate only actual, ongoing cases or controversies.”);

Blanciak v. Allegheny Ludlum Corp., 77 F.3d 690, 698-99 (3d Cir. 1996) (“If

developments occur during the course of adjudication that eliminate a plaintiff’s

personal stake in the outcome of a suit or prevent a court from being able to grant
the requested relief, the case must be dismissed as moot.”), it is hereby ORDERED

that:

        1.   The petition for writ of habeas corpus (Doc. 1) is DISMISSED as moot.

        2.   The Clerk of Court is directed to CLOSE this case.




                                      /S/ CHRISTOPHER C. CONNER
                                      Christopher C. Conner, Chief Judge
                                      United States District Court
                                      Middle District of Pennsylvania
